Citation Nr: 0429351	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  03-09 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected lumbosacral strain.

2.  Entitlement to an initial compensable disability 
evaluation for service-connected irritable bowel syndrome.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a left thumb 
laceration with residual disesthesia.

5.  Entitlement to service connection for positive purified 
protein derivative (PPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from September 1983 to 
September 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was certified to the Board in February 2004.  In a 
written statement dated in February 2004 but received at the 
Board in March 2004, the veteran indicated she wanted a 
video-conference hearing at the RO before a Veterans Law 
Judge.  In an October 2004 presentation to the Board, the 
veteran's representative requested that the case be remanded 
to the RO for such a hearing.  In view of the veteran's 
request for a video-conference hearing, the case must be 
returned to the RO in order to schedule such a hearing.

Accordingly, the case is hereby REMANDED for the following 
action:

Schedule the veteran for a video-
conference hearing before a Veterans Law 
Judge, in accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




